NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



FREDRICK ALVIN BENTLEY,            )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-5000
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Jeffrey Sullivan, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.